DETAILED ACTION
Applicant’s response filed on August 3, 2021 is acknowledged in response to the Office action mailed on June 3, 2021.
Claim Status
Claims 1-30 are pending. 
Claims 1-9 and 22-30 are allowed.
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment, of the issue fee.
Authorization for this examiners amendment was given in a telephone interview with Judy Mohr on 8/31/2021.
The application has been amended as follows:
DELETE claims 10-21.
Withdrawn Rejections
The rejection of claims 1-2, 8-11, and 17-22 under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (Comparison of indirubin concentrations in indiga naturalis
ointment for psoriasis treatment: a randomized, double-blind, dosage-controlled trial. Br

PMID: 26875560.) in view of Park et al. (US 20160114036 A1)} and Pershadsingh (US 5981586 A) is withdrawn.
The rejection of claims 3-7, 12-16 and 23-36 under 35 U.S.C. 103(a) as being unpatentable over Lin et al. (Comparison of indirubin concentrations in indiga naturalis
ointment for psoriasis treatment: a randomized, double-blind, dosage-controlled trial. Br
J DermaTol 2018 Jan {780 35124-1317, doi: 10.9171 t/hid. 15894. Epub 2017 Dec 14.
PMID: 26875560.) in view of Park et al. (US 20160114036 A1)} and Pershadsingh (US 5981586 A) as applied to claims 1-2, 8-11, and 17-22 and further in view of Van Den
Bussche et al. (US 20710207765) is withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a method for treating hidradenitis suppurativa (HS), comprising: administering to a subject a therapeutically effective amount of a composition comprising synthetic indirubin, thereby treating HS in the subject.”  Applicant has provided evidence of unpredictability in treatment of a condition such as HS.  
Accordingly, the claims are found to patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571)272-0629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAYLA SOROUSH/Primary Examiner, Art Unit 1627